Case 3:18-cv-00565-GCM Document 3-1 Filed 10/18/18 Page 1 of 10
                     EXHIBIT A




                               1
                                                           October 18, 2018
Case 3:18-cv-00565-GCM Document 3-1 Filed 10/18/18 Page 2 of 10
Case 3:18-cv-00565-GCM Document 3-1 Filed 10/18/18 Page 3 of 10
Case 3:18-cv-00565-GCM Document 3-1 Filed 10/18/18 Page 4 of 10
Case 3:18-cv-00565-GCM Document 3-1 Filed 10/18/18 Page 5 of 10
Case 3:18-cv-00565-GCM Document 3-1 Filed 10/18/18 Page 6 of 10
Case 3:18-cv-00565-GCM Document 3-1 Filed 10/18/18 Page 7 of 10
Case 3:18-cv-00565-GCM Document 3-1 Filed 10/18/18 Page 8 of 10
Case 3:18-cv-00565-GCM Document 3-1 Filed 10/18/18 Page 9 of 10
Case 3:18-cv-00565-GCM Document 3-1 Filed 10/18/18 Page 10 of 10
